 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    JAMES LUEDTKE,                                   1:19-cv-1034-SKO (HC)

11                       Petitioner,
                                                       ORDER DENYING MOTION FOR
12                                                     APPOINTMENT OF COUNSEL
              v.
13                                                     (Doc. 2)

14    S. LAKE,

15                       Respondent.

16

17          Petitioner has requested the appointment of counsel. There currently exists no

18   absolute right to appointment of counsel in habeas proceedings. See, e.g., Anderson v.

19   Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir.

20   1984). However, Title 18 U.S.C. ' 3006A(a)(2)(B) authorizes the appointment of counsel

21   at any stage of the case if "the interests of justice so require." See Rule 8(c), Rules

22   Governing Section 2254 Cases.

23          Petitioner contends counsel should be appointed because he is indigent, untrained in

24   the law, and has only a tenth-grade education. Petitioner also contends that nearly all pro se

25   filings are dismissed; therefore, dismissals of pro se filings are “simply more government
     shenanigans.” (Doc. 2 at 2.) The Court does not find that the interests of justice require the
26
     appointment of counsel at the present time. Petitioner’s circumstances are not extraordinary
27
     given that they are shared by the vast majority of inmates. Further, his claim that federal
28

                                                        1
 1
     court review of pro se filings is “simply government shenanigans” is baseless. The federal
 2
     habeas standard is difficult to meet, “because it was meant to be.” Harrington v. Richter,
 3
     562 U.S. 86, 102 (2011). “[H]abeas corpus is a ‘guard against extreme malfunctions,’ not a
 4
     substitute for ordinary error correction.” Id. at 102-03 (quoting Jackson v. Virginia, 443
 5   U.S. 307, 332, n. 5 (1979)).
 6            Accordingly, IT IS HEREBY ORDERED that Petitioner's request for appointment
 7   of counsel is DENIED.
 8

 9   IT IS SO ORDERED.

10   Dated:     August 13, 2019                                   /s/   Sheila K. Oberto          .
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                       2
